Exhibit 10.5

FIRST AMENDMENT TO

THE AMENDED AND RESTATED CRYOLIFE, INC.

2009 STOCK INCENTIVE PLAN

Section 5.2 of the Amended and Restated CryoLife, Inc. 2009 Stock Incentive Plan
is hereby amended by deleting it in its entirety and replacing it with the
following:

5.2 Vesting. Except as set forth below and in Section 4.3, and other than
Options, SARs, Restricted Stock, Restricted Stock Units or Other Stock Awards
conditioned upon the attainment of Performance Goals that relate to performance
periods of at least one fiscal year, and except to the extent accelerated by the
Committee upon death, disability, retirement or Change in Control, no Award
granted hereunder to any Eligible Grantee other than a non-employee director of
the Company may vest in excess of 1/3 of the number of shares subject to the
Award per year for the first three years after the grant date and no Award
granted hereunder to any Eligible Grantee that is a non-employee director of the
Company may vest earlier than twelve months after the grant date. Unless the
Committee determines otherwise, the date on which the Committee adopts a
resolution expressly granting an Award shall be considered the day on which such
Award is granted. The term of any Award granted under the Plan will not exceed
seven years from the date of grant.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
effective as of the 24th day of July 2012.

 

CRYOLIFE, INC. By:  

/s/ D. Ashley Lee

  Name:   D. Ashley Lee   Title:   Executive Vice President, Chief Financial
Officer and Chief Operating Officer